COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 SOUTHWEST CONVENIENCE                         §              No. 08-15-00099-CV
 STORES, LLC,
                                               §                Appeal from the
                      Appellant,
                                               §           County Court at Law No. 6
 v.
                                               §            of El Paso County, Texas
 NORMA MORA,
                                               §             (TC# 2013-DCV3446)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 22, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mark D. Dore, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before August 22, 2015.

       IT IS SO ORDERED this 3rd day of August, 2015.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., Not Participating)